DETAILED ACTION
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art teach systems for testing perfume.  The term --testing-- meaning "completely experiencing the perfume" such as "obtaining the base, heart, and top notes of the perfume" by a person.  Such known systems include French patent FR 2,987,761 to Boivin, European patent application publication EP 1,103,309 to Eonnet, United States patent 6,405,906 to de Laforcade, and United States patent 7,424,961 to Grenier among other references already cited.  The prior art do not appear to teach or otherwise suggest the system that dispenses a perfume onto a test member that has been inserted into the system where a processing unit controls the actuator at a spraying time determined relative to a detection time corresponding to the detection of the disappearance of the test member, for determining a position of the dispensing of perfume onto the test member during withdrawal of the test member.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at , can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856